Citation Nr: 1824862	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-28 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veterans death.


ATTORNEY FOR THE BOARD

A. Adamson, Counsel

INTRODUCTION

The Veteran served on active duty from December 1958 to April 1963.  He died in March 2013.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The issue on appeal was remanded in October 2016 and is now again before the Board for adjudication.

Following the Board's remand and prior to recertification to the Board, the appellant's representative withdrew.  The appellant is now unrepresented.


FINDINGS OF FACT

1.  The Veteran died in March 2013 from adenocarcinoma of the gastroesophageal junction.

2.  At the time of the Veteran's death, service connection was not in effect for any disability.

3.  The Veteran's adenocarcinoma of the gastroesophageal junction was not present until more than fifty years after his discharge from service, and is not shown to be etiologically related to his active service.


CONCLUSION OF LAW

A disability incurred in or aggravated by active service did not cause or substantially or materially contribute to the Veteran's cause of death.  38 U.S.C. 
§§ 1101, 1112, 1131, 1137, 1310 (2012); 38 C.F.R. §§ 3.5, 3.303, 3.307, 3.309, 3.312 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a Veteran if the Veteran died from service-connected disability.   38 U.S.C. § 1310 (2012); 38 C.F.R. § 3.5 (2017).  Service connection for the cause of a Veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of the Veteran's death.  38 U.S.C. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a). 

A service-connected disability will be considered as the principal, or primary, cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). 

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

The Board has reviewed all the evidence in the claims files, with a focus on the evidence relevant to this appeal.  Although this Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Boards analysis below will focus specifically on what evidence is needed to substantiate her claims and what the evidence in the claim file shows, or fails to show, with respect to her claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In this case, the Veteran was not service connected for any disability at the time of his death.  The main contention here is that his fatal cancer was due to exposure to unclean water while serving at Camp Lejeune.  Under a recently amended law, veterans who spent 30 days or more at Camp Lejeune from August 1, 1953, to December 31, 1987, are presumed to have been exposed to volatile organic compounds (VOCs) due to contaminated drinking water.  38 C.F.R. § 3.307(a)(7).  There is a presumption that certain disabilities listed in 38 C.F.R. § 3.309(f) are related to exposure to contaminated water at Camp Lejeune.  However, the Veteran's cause of death, adenocarcinoma of the gastroesophageal junction, is not one of the presumptive disabilities from exposure to contaminated water at Camp Lejeune.  See 38 C.F.R. § 3.309(f).

The United States Court of Appeals for the Federal Circuit has held that when a veteran is found to not be entitled to a regulatory presumption of service connection for any given disability, the claim must nonetheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 Fed.3d 1039 (Fed. Cir. 1994).

The Veteran's service treatment records do not show the onset of any sort of cancer or esophageal disorder during service.  The appellant does not contend that any such symptoms existed at that time.  VA treatment records show the onset of adenocarcinoma of the gastroesophageal junction arising from Barrett's esophagus, confirmed by biopsy, in February 2011.  A review of the record reveals treatment for Barrett's esophagus since 2009.  The Veterans tumor was found to be inoperable and he underwent palliative care, ultimately passing away in March 2013.

In March 2014, the RO obtained an opinion from a medical doctor who is a member of the Subject Matter Expert Panel for the Camp Lejeune Contaminated Water Project.  The physician reviewed the Veteran's claims file and noted the onset of the Veteran's cancer to have been more than fifty years following his separation from active service.  The physician also explained that research has not shown an association between the chemicals in the Camp Lejeune water supply and this type of cancer.  The risk factors listed in the report for this type of cancer included Barrett's esophagus, smoking, and obesity.  The examiner also noted risk factors for Barrett's esophagus as chronic gastroesophageal reflux disease (GERD), hiatal hernia, advanced age, male sex, white race, cigarette smoking, and obesity.  The record does not include any evidence to suggest the Veteran's Barrett's esophagus was related to his active service.  Further, the March 2014 physician found, based upon a review of the Veteran's medical and service history and a review of the medical literature available, that the Veteran's fatal cancer was less likely as not related to his exposure to contaminated waters at Camp Lejeune.  There is no evidence and the appellant does not otherwise contend that there is a relationship to any other aspect of the Veteran's service.  

Based on the record, the Board finds that service connection for the cause of the Veteran's death is not warranted.  There is no suggestion in the medical evidence of a causal connection between the Veteran's cancer and his active service, to include his exposure to contaminated waters at Camp Lejeune.  The Board finds the medical opinion against the claim to be the most competent and probative evidence of record regarding the etiology of the Veteran's adenocarcinoma of the gastroesophageal junction.  There is simply no competent evidence of record linking the Veteran's cause of death to his active service.  

With respect to whether the appellant's own statements can establish that the Veteran's death was related to his active service, the Board notes that VA must consider all favorable lay evidence of record.  38 C.F.R. § 5107(b); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Accordingly, in addition to the medical evidence above, the Board has carefully considered the appellant's contentions.  The Board does not doubt the sincerity in her belief that contaminated waters at Camp Lejeune caused the Veteran's cancer and ultimate death.  However, as a layperson, the appellant is not competent to attribute the Veteran's symptoms and diagnosis to any particular cause.  See Routen v. Brown, 10 Vet. App. 183, 187 (1997), affd sub nom Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S.Ct. 404 (1998).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

Accordingly, for the above reasons, the Board concludes that the preponderance of the evidence is against the claim of entitlement to service connection for the cause of the Veteran's death.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for the cause of the Veteran's death is denied.





____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans Appeals



Department of Veterans Affairs


